On Petition foe Rehearing.
On April 20, 1951, the following opinion was filed:
Loring, Chief Justice.
Plaintiffs have petitioned for a rehearing in these cases on the grounds that this court erred in holding (1) that Irma Rogge was guilty of contributory negligence as a matter of law, and (2) that her contributory negligence must be imputed to Herman Rogge as a matter of law.
On this petition for rehearing we have received briefs from all parties to the action, and, in addition, we have received an amici curiae brief on the phase of these cases which concerns the subject of imputed negligence. Having carefully examined the briefs submitted and having reexamined our original opinion with particular reference to the objections raised in plaintiffs’ petition for rehearing, we have decided that the petition must be denied. However, we have also decided that some further explanation of our original opinion may be warranted with respect to the matter of imputed negligence.
So far as Mr. Rogge’s particular case is concerned, it is perfectly clear that he is not in a position to complain of the fact that his wife’s contributory negligence was imputed to him. With reference to this matter the trial court instructed the jury as follows:
*265“* * * I might state to you that any negligence by Irma Rogge in this case in the operation of the car is imputed to her husband as he was the owner of the car and she was acting for his purposes in this case.”
Plaintiffs did not object to the instruction. It is well settled that under such circumstances the trial court’s charge, even though it be erroneous, becomes the law of the case for purposes of appeal. Farnham v. Pepper, 193 Minn. 222, 258 N. W. 293; Kane v. Locke, 218 Minn. 486, 16 N. W. (2d) 545, affirming Kane v. Locke, 216 Minn. 170, 12 N. W. (2d) 495; Christenson v. Village of Hibbing, 219 Minn. 141, 16 N. W. (2d) 881; Ellingboe v. Guerin, 228 Minn. 211, 36 N. W. (2d) 598.
In the Kane and Ellingboe cases, the problem presented was almost identical with that which is presented in the cases at bar. In both cases the trial court gave instructions on the subject of imputed negligence, and no objection to the charge was made. On appeal, this court held in both cases that an instruction to which no objection is made becomes the law of the case for the purposes of appeal, however erroneous it may be.
In any event, the trial court’s instruction on the matter of imputed negligence was obviously correct. Mr. Rogge’s own admissions on cross-examination clearly establish that at the time of this accident a master-servant relationship existed between Mr. and Mrs. Rogge with reference to the driving of Mr. Rogge’s automobile. This master-servant relationship is not founded upon an agency imputed under the provisions of M. S. A. 170.54 (safety responsibility act), nor is it founded upon the now abandoned7 “family-purpose doctrine.” It rests instead upon a determination that the admitted facts conclusively establish the existence of an actual master-servant relationship. The correctness of this determination is nowhere more clearly demonstrated than in Mr. Rogge’s testimony, which reads as follows:
*266“Q. Have most of your jobs been in town or do you go out and paint out in the country?
“A. All over, out and around town.
“Q. You go out in the country and other places?
“A. All over in the county.
“Q. Does your wife usually drive you there on occasion?
“A. Yes, every day.
“Q. Do you yourself drive?
“A. No.
“Q. Does she drive for you?
“A. Yes.
“Q. She was kind of your chauffeur?
“A. Yes.
“Q. When you get to work in the morning, you let your wife know how late you are going to work and ask her to drop around and pick you up?
“A. Yes.”
Although we should not attribute too much legal significance to> Mr. Rogge’s admission that his wife acts as his chauffeur, we think that his admissions as to the details of the arrangement between him and his wife clearly disclose that the word “chauffeur” accurately described Mrs. Rogge’s status with reference to the driving of her husband’s automobile. That the relationship between car owner and chauffeur is a classic example of the master-servant relationship can scarcely be disputed. The informality of the relationship, when it exists between husband and wife, should not be allowed to obscure the basic substance of the arrangement. In this day and age, it can hardly be said that a master-servant relationship is an inherent feature of the marriage relationship, and yet we think that it may be proved that a wife has acted as her husband’s servant in a given instance, though it will not be presumed.
In the instant case, Mr. Rogge had furnished an automobile— a rather valuable instrumentality — to his wife so that she could transport him to and from his work. She drove all over the county *267for the purpose of enabling him to carry on his occupation as a painter. It is clear that this was not an ephemeral or sporadic arrangement — a mere turn at the wheel, as plaintiffs choose to regard it. Since Mr. Rogge does not drive, he was wholly dependent upon the services of his wife as a chauffeur. The continuity of her services as a chauffeur is indicated by the fact that Mr. Rogge does not drive. The regularity and extent of her services are indicated by the fact that she took him to and from work every day. In brief, Mrs. Rogge regularly drove Mr. Rogge’s car for his purposes. She made trips all over the county, the destination and time of travel being designated by Mr. Rogge. If he had employed a neighbor, a friend, or any nonrelative to serve him in this capacity, no one would contend that a master-servant relationship did not exist between them. We conclude that the admitted facts establish the existence of an actual master-servant relationship so clearly that no jury would be entitled to find otherwise.
Petition denied.

Jacobsen v. Dailey, 228 Minn. 201, 36 N. W. (2d) 711, 11 A. L. R. (2d) 1429; see, Ellingboe v. Guerin, 228 Minn. 211, 215, 36 N. W. (2d) 598, 600.